DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-16 in the reply filed on 11/10/2020 is acknowledged.
3. 	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
4. 	Applicant cancelled claims 17-20; and added claims 21-24.

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[21, 8-9] change “first element” to “mask element”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 11-16, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0061843) (hereafter Kim).
Regarding claim 1, Kim discloses a method for forming an interconnect structure, comprising: 
forming a first metal material 108a (Fig. 6, paragraph 0052) over a semiconductor 
forming a first mask element 110 (Fig. 6, paragraph 0058) over the first metal material 108a (Fig. 6), wherein the first mask element has an opening 114a (Fig. 6, paragraph 0061) through the first mask element 110 (Fig. 6); 
forming a second metal material 116 (Fig. 7, paragraph 0064) over the first mask element 110 (Fig. 7) and the first metal material 108a (Fig. 7) and in the opening; 
forming a second mask element 120 (Fig. 7, paragraph 0067) corresponding to the opening and over the second metal material 116 (Fig. 7); and 
etching (see Fig. 8 and paragraph 0068) the second metal material 116 (Fig. 7) and the first metal material 108a (Fig. 7) using the second mask element 120 (Fig. 7) and the first mask element 110 (Fig. 7) to form a via 138a (Fig. 8, paragraph 0068) and a first metal line 132a (Fig. 8, paragraph 0068) respectively.  
Regarding claim 2, Kim further discloses the method for forming the interconnect structure as claimed in claim 1, wherein forming the first mask element 110 (Fig. 6, paragraph 0058) comprises: 
forming a dielectric material 110 (Fig. 5, paragraph 0058) over the first metal material 108a (Fig. 5, paragraph 0052); 
patterning (see Fig. 6 and paragraph 0061) the dielectric material 110 (Fig. 6) to have a strip shape; and 
patterning the dielectric material to form the opening 114a (Fig. 6, paragraph 0061) which exposes the first metal material 108a (Fig. 6).  
Regarding claim 4, Kim further discloses the method for forming the interconnect structure as claimed in claim 1, wherein the first mask element (see paragraph 0059, wherein “silicon nitride layer”) is made of SiN, SiOC, SiCN, AlON, or Al203.  
Regarding claim 5, Kim further discloses the method for forming the interconnect 
forming a dielectric layer 160 (Fig. 9, paragraph 0075) over the semiconductor substrate 100 (Fig. 9) and covering the first metal line 132a (Fig. 9) and the via 138a (Fig. 9); 
etching the dielectric layer 160a (Fig. 10, paragraph 0081) to form a trench 176 (Fig. 10, paragraph 0089) exposing the via 138c (Fig. 10, paragraph 0028); and 
forming a second metal line 192 (Fig. 16, paragraph 0048) in the trench.  
Regarding claim 6, Kim further discloses the method for forming the interconnect structure as claimed in claim 5, wherein etching the dielectric layer 160 (Fig. 10, paragraph 0075) further comprises removing the second mask element 140a (Fig. 10, paragraph 0025).  
Regarding claim 9, Kim discloses a method for forming an interconnect structure, comprising: 
forming a first metal material 108a (Fig. 6, paragraph 0052) over a semiconductor structure 100 (Fig. 6, paragraph 0052); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/257,809Docket No.: 0941-3946PUS1 Reply dated November 10, 2020Page 4 of 7 Reply to Office Action of September 15, 2020 
forming a first mask element 110 (Fig. 6, paragraph 0058) over the first metal material 108a (Fig. 6); 
patterning (see Fig. 6 and paragraph 0061) the first mask element 110 (Fig. 6) to form an opening 114a (Fig. 6, paragraph 0061) exposing the first metal material 108a (Fig. 6); 
forming a second metal material 116 (Fig. 7, paragraph 0064) filling the opening and covering the first mask element 110 (Fig. 7); 
forming a second mask element 161 (Fig. 9, paragraph 0075) over the second metal material 138a (Fig. 9); 
etching (see Fig. 10 and paragraph 0081) the second metal material 138a (Fig. 10) using the second mask element to form a via 138a (Fig. 8, paragraph 0068); and 
etching (see Fig. 10 and paragraph 0081) the first metal material 132a (Fig. 10) using the first mask element 134a (Fig. 10) and the second mask element 142a (Fig. 10) to form a 
Regarding claim 11, Kim further discloses the method for forming the interconnect structure as claimed in claim 9, wherein the second mask element 161 (Fig. 9, paragraph 0075) covers the opening (element number is not shown in Fig. 9 but see 114a in Fig. 6).  
Regarding claim 12, Kim further discloses the method for forming the interconnect structure as claimed in claim 9, wherein the second mask element 161 (Fig. 9, paragraph 0075) is offset from the opening (element number is not shown in Fig. 9 but see 114a in Fig. 6).  
Regarding claim 14, Kim further discloses the method for forming the interconnect structure as claimed in claim 9, wherein the first metal material 108a (Fig. 6) is etched to remove a portion of the first metal material which is exposed from the opening 114a (Fig. 6) and uncovered by the second mask element 161 (Fig. 9, paragraph 0075).  
Regarding claim 15, Kim further discloses the method for forming the interconnect structure as claimed in claim 9, further comprising: 
forming a dielectric layer 160 (Fig. 9, paragraph 0075) over the semiconductor substrate 100 (Fig. 9) to cover the metal line 132a (Fig. 9) and the via 138a (Fig. 9); 
etching the dielectric layer 160a (Fig. 10, paragraph 0081) to form a trench 175 (Fig. 10) corresponding to the first metal line 132a (Fig. 10); and 
filling the trench with a third metal material 192 (Fig. 16, paragraph 0048).  
Regarding claim 16, Kim further discloses the method for forming the interconnect structure as claimed in claim 15, wherein etching the dielectric layer 160a (Fig. 10, paragraph 0081) further comprises partially removing the second mask element 142a (Fig. 10) thereby leaving a remaining portion of the second mask element over the via 138a (Fig. 10).  
Regarding claim 21, Kim discloses a method for forming an interconnect structure, comprising: 
forming a mask element 110 (Fig. 6, paragraph 0058) over a first metal material 108a (Fig. 6, paragraph 0052), wherein the mask element has an opening 114a (Fig. 6, paragraph 
forming a second metal material 116 (Fig. 7, paragraph 0064) over the mask element 110 (Fig. 7) and the first metal material 108a (Fig. 7); 
forming a photoresist pattern 161 (Fig. 9, paragraph 0078) over the second metal material 116 (Fig. 9), wherein the photoresist pattern 161 (Fig. 9) overlaps at least a portion of the opening (element number is not shown in Fig. 9 but see 114a in Fig. 6); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/257,809Docket No.: 0941-3946PUS1 Reply dated November 10, 2020Page 6 of 7 Reply to Office Action of September 15, 2020 
etching (see Fig. 10 and paragraph 0081) the second metal material 138a (Fig. 10, paragraph 0069) using the photoresist pattern 161 (Fig. 9) to form a via 138a (Fig. 10); and 
after etching the second metal material, etching (see Fig. 10 and paragraph 0081) the first metal material 132a (Fig. 10, paragraph 0069) using the first element 134a (Fig. 10) to form a metal line 132a (Fig. 10).  
Regarding claim 22, Kim further discloses the method for forming the interconnect structure as claimed in claim 21, wherein the via 138a (Fig. 10) fills at least a portion of the opening (element number is not shown in Fig. 10 but see 114a in Fig. 6).  
Regarding claim 23, Kim further discloses the method for forming the interconnect structure as claimed in claim 21, further comprising: after etching (see Fig. 10 and paragraph 0081) the first metal material, forming a dielectric layer 190 (Fig. 16, paragraph 0048) over the mask element 134a (Fig. 16), the metal line 132a (Fig. 16) and the via 138a (Fig. 16).  
Regarding claim 24, Kim further discloses the method for forming the interconnect structure as claimed in claim 21, wherein the second metal material 116 (Fig. 7) is formed in direct contact with the first metal material 108a (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Shin et al. (US 2009/0186477) (hereafter Shin).
Regarding claim 3, Kim discloses the method for forming the interconnect structure as claimed in claim 1, however Kim does not disclose the second metal material and the first metal material are etched using an RIE process.  
Shin discloses the second metal material 120 (Fig. 2G, paragraph 0050) and the first metal material 116 (Fig. 2G, paragraph 0050) are etched using an RIE process (see “RIE method” in paragraph 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the second metal material and the first metal material are etched using an RIE process, as taught by Shin, since the metal wirings/metal materials (Shin, paragraph 0051) could be patterned using a RIE method employing the hard mask layer 118 (Shin, Fig. 2H, paragraph 0051).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 5 above, and further in view of Ho et al. (US 2017/0288031) (hereafter Ho).
Regarding claim 8, Kim further discloses the method for forming the interconnect structure as claimed in claim 5, wherein forming the second metal line 192 (Fig. 16, paragraph 0048) comprises: 
forming a third metal material 192 (Fig. 16, paragraph 0048) over the dielectric layer 160a (Fig. 16) and in the trench (element number is not shown but see 176 in Fig. 10). 
Kim does not disclose removing the third metal material over the dielectric layer.
Ho discloses removing (see paragraph 0048, wherein “the conductive layer 60 is formed 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include removing the third metal material over the dielectric layer, as taught by Shin, since the top surfaces of the conductive features 60A, 60B, and 60C (Ho, Fig. 14, paragraph 0048) are level with the top surface of the ILD 54 (Ho, Fig. 14, paragraph 0048) after the planarization process such that the leveled top surface provides better working surface for subsequent processes. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 9 above, and further in view of Nakajima et al. (US 2009/0267162) (hereafter Nakajima).
Regarding claim 10, Kim discloses the method for forming the interconnect structure as claimed in claim 9, however Kim does not disclose the second metal material and the first metal material are etched in a same chamber.  
Nakajima discloses the second metal material (“second metal film” in paragraph 0078) and the first metal material (“first metal film” in paragraph 0078) are etched (see paragraph 0078, wherein “the second metal film and the first metal film etched without having to change the chamber or the etching gas between the processes of etching the second metal film and the first metal film in a same chamber”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the second metal material and the first metal material are etched in a same chamber, as taught by Nakajima, since it is possible (Nakajima, paragraph 0078) to facilitate the electrode pattern formation.

Allowable Subject Matter
1. 	Claims 7, 13 are objected to as being dependent upon a rejected base claim, but would 
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 7 would be allowable because a closest prior art, Kim et al. (US 2018/0061843), discloses a trench 176 (Fig. 10, paragraph 0089) exposing a sidewall of the via 138c (Fig. 10, paragraph 0028) but fails to disclose the trench exposes an upper surface of the via. Additionally, claim 7 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming an interconnect structure, comprising: the trench exposes a sidewall and an upper surface of the via.
	In addition, claim 13 would be allowable because a closest prior art, Kim et al. (US 2018/0061843), discloses a metal line 132a (Fig. 10, paragraph 0068) has two flat sidewalls but fails to disclose the metal line has a convex sidewall protruding from the two flat sidewalls. Additionally, claim 13 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming an interconnect structure, comprising: the metal line has two flat sidewalls and a convex sidewall protruding from the two flat sidewalls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813